            Case 2:20-cv-04530-GAM Document 9 Filed 10/20/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTONIO SAUNDERS,                           :
    Plaintiff,                              :
                                            :
       v.                                   :       CIVIL ACTION NO. 20-CV-4530
                                            :
BB&T BANK, et al.,                          :
     Defendants.                            :

                                           ORDER

       This 20th day of October, 2020, upon consideration of Plaintiff Antonio Saunders’s

Complaint (ECF No. 1), Letter request to join this case with his habeas case and to amend (ECF

No. 3), and his “Motion for Service and Process to be Processed by the U.S. Marshal Service

Office of the Court” and related letter (ECF Nos. 4 & 5), it is ORDERED that:

       1.      The Complaint is dismissed in its entirety pursuant to 28 U.S.C. § 1915A(b)(1),

for the reasons in the Court’s Memorandum, as follows:

               a. Saunders’s claims for injunctive relief are DISMISSED WITHOUT

                  PREJUDICE to him proceeding in his pending habeas case, see Saunders v.

                  Ransom, E.D. Pa. Civ. A. No. 20-4432;

               b. Saunders’s claims against Magistrate Judge Nicholas Englesson, Magistrate

                  Judge John Capobianco, and Judge Jennifer Sletvold are DISMISSED WITH

                  PREJUDICE;

               c. Saunders’s claims against John M. Morganelli and James Augustine in their

                  individual capacities are DISMISSED WITH PREJUDICE;

               d. Saunders’s claim against Leigh Ann Fisher are DISMISSED WITH

                  PREJUDICE;
            Case 2:20-cv-04530-GAM Document 9 Filed 10/20/20 Page 2 of 4




               e. Saunders’s false arrest claims and related conspiracy claims against Detective

                    Michael Munch, Jamie Adams, and BB&T are DISMISSED WITHOUT

                    PREJUDICE to amendment as set forth in paragraph three (3) of this Order;

                    and;

               f.   Saunders’s remaining claims are DISMISSED WITHOUT PREJUDICE as

                    barred by Heck v. Humphrey, 512 U.S. 477 (1994). The dismissal of these

                    claims is without prejudice to Saunders filing a new case only in the event his

                    underlying convictions are reversed, vacated, or otherwise invalidated.

       2.      The Clerk of Court shall TERMINATE the following Defendants as parties to

this case: (a) Truist Bank; (b) Magistrate Judge Nicholas Englesson; (c) Magistrate Judge John

Capobianco; (d) Judge Jennifer Sletvold (spelled Jennifer Sletvoid in the caption); (e) Attorney

at Law Edward Andres; (f) Attorney at Law Michael Light; (g) Northampton County; (h) City of

Easton; (i) John M. Morganelli; (j) James Augustine; (k) Leigh Ann Fisher; (l) Court Reporter

Karen Mengel; and (m) John Doe. The Clerk of Court shall also CORRECT the docket so that

Defendant “Jamie Adama” appears as “Jamie Adams.”

       3.      Saunders may file an amended complaint within thirty (30) days of the date of this

Order only as to his false arrest claims and related conspiracy claims against Detective Michael

Munch, Jamie Adams, and BB&T. Any amended complaint must identify all defendants in the

caption of the amended complaint in addition to identifying them in the body of the amended

complaint and shall state the basis for Saunders’s claims against each defendant. The amended

complaint shall be a complete document that does not rely on the initial Complaint or other

papers filed in this case to state a claim. When drafting his amended complaint, Saunders should

be mindful of the Court’s reasons for dismissing the claims in his initial Complaint as explained
             Case 2:20-cv-04530-GAM Document 9 Filed 10/20/20 Page 3 of 4




in the Court’s Memorandum. Any amended complaint may not reassert any claim dismissed

with prejudice or currently barred by Heck v. Humphrey. Upon the filing of an amended

complaint, the Clerk shall not make service until so ORDERED by the Court.

        4.      The Clerk of Court is DIRECTED to send Saunders a blank copy of this

Court’s current standard form to be used by a prisoner filing a civil rights action bearing the

above-captioned civil action number. Saunders may use this form to file his amended complaint

if he chooses to do so. 1

        5.      If Saunders does not wish to amend his Complaint and instead intends to stand on

his Complaint as originally pled, he may file a notice with the Court within thirty (30) days of

the date of this Order stating that intent, at which time the Court will issue a final order

dismissing the case. Any such notice should be titled “Notice to Stand on Complaint,” and shall

include the civil action number for this case, 20-4530. See Weber v. McGrogan, 939 F.3d 232

(3d Cir. 2019) (“If the plaintiff does not desire to amend, he may file an appropriate notice with

the district court asserting his intent to stand on the complaint, at which time an order to dismiss

the action would be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d

Cir. 1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that

the district court did not abuse its discretion when it dismissed with prejudice the otherwise

viable claims . . . following plaintiffs’ decision not to replead those claims” when the district

court “expressly warned plaintiffs that failure to replead the remaining claims . . . would result in

the dismissal of those claims”).

        6. If Saunders fails to file any response to this Order, the Court will conclude that



1
 This form is available on the Court’s website at
https://www.paed.uscourts.gov/documents/forms/frmc1983f.pdf.
          Case 2:20-cv-04530-GAM Document 9 Filed 10/20/20 Page 4 of 4




Saunders intends to stand on his Complaint and will issue a final order dismissing this case. 2 See

Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be

inferred from inaction after issuance of an order directing him to take action to cure a defective

complaint).

       7. Saunders’s letter request to join this case with his habeas case and to amend (ECF

No. 3) is DENIED.

       8. Saunders’s “Motion for Service and Process to be Processed by the U.S. Marshal

Service Office of the Court” and related letter (ECF Nos. 4 & 5) are DENIED WITHOUT

PREJUDICE.

                                              BY THE COURT:

                                                      /s/ Gerald Austin McHugh

                                              GERALD A. McHUGH, J.




2
  The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not required
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
case when a plaintiff opts not to amend his complaint, leaving the case without an operative
pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a
plaintiff’s conduct clearly indicates that he willfully intends to abandon the case, or where the
plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc.,
292 F.R.D. 171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the
six Poulis factors in cases where a party willfully abandons her case or otherwise makes
adjudication of the matter impossible.” (citing cases)).
